Citation Nr: 0514571	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  98-05 529A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for peritoneal 
adhesions associated with a psychophysiological 
gastrointestinal reaction, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
status postoperative Whipple resection, with secondary 
chronic pancreatitis and pancreatic insufficiency, as a 
result of VA treatment. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1954 to January 
1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1997 and September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO).  

The veteran's claims were previously before the Board, and in 
a December 2000 remand they were returned to the RO for 
additional development.  That development has been completed, 
and the claims are once again before the Board for appellate 
review.

The Board notes that the veteran requested a hearing in June 
2000.  He was notified of the date, time, and location of 
that hearing by a VA letter dated in June 2000 and he 
withdrew his request for a hearing that same month.  There 
are no other outstanding hearing requests of record.

The Board also notes that in the January 2005 Brief in 
Support of Appeal, the veteran, through his representative 
raised the issue of entitlement to service connection for 
various nonservice-connected "gastro-inguinal" disorders 
including those that precipitated the veteran's 1997 Whipple 
resection as secondary to the veteran's in-service ruptured 
appendix, surgeries, and related service-connected peritoneal 
adhesions.  As the RO has not addressed that matter, it is 
referred back for appropriate action. 


FINDINGS OF FACT

1.  The veteran's peritoneal adhesions are not shown to be 
moderately severe in degree with partial obstruction 
manifested by delayed motility of barium meal and more than 
occasional episodes of pain. 

2.  The competent medical evidence of record does not 
indicate that the veteran has additional disability from the 
Whipple resection including secondary chronic pancreatitis 
and pancreatic insufficiency that is a result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA 
health care providers, or that any additional disability was 
due to an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for peritoneal adhesions associated with a 
psychophysiological gastrointestinal reaction have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.114, Diagnostic Code 7301 (2004).

2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for status postoperative Whipple resection 
with secondary chronic pancreatitis and pancreatic 
insufficiency, as a result of VA treatment, have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in October 1997 and September 1999 
letters and rating decisions of the evidence needed to 
substantiate his claims, and he was provided an opportunity 
to submit such evidence.  Moreover, in March 1998 and 
December 1999 statements of the case and supplemental 
statements of the case issued in November 1998 and March 
2003, the RO notified the veteran of regulations pertinent to 
increased rating and 38 U.S.C.A. § 1151 claims, informed him 
of the reasons why his claims had been denied, and provided 
him additional opportunities to present evidence and argument 
in support of his claims.  

In a February 2002 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  He was informed of 
VA's duty with regard to the claims now on appeal.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received.  The Board also 
finds that the veteran was essentially informed that he could 
either submit or ask VA to obtain any evidence that he wanted 
considered in connection with his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (indicating that the 
"fourth element" of the notice requirement as set forth in 
38 C.F.R. § 3.159(b)(1) required VA to request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA outpatient treatment and examination reports have 
been received in support of the veteran's claim.  In April 
2002, the veteran asserted that he had not received private 
treatment for his abdominal disorders.  

Further, the Board acknowledges that the veteran's 
representative has requested that the Board obtain an 
independent medical expert (IME) opinion in this case to 
determine whether the veteran's numerous gastro-inguinal 
medical conditions are secondary to complications of his in-
service ruptured appendix, surgeries, and related peritoneal 
adhesions, and to determine if VA was negligent in its 
treatment of the veteran while performing the Whipple 
procedure, and or to determine whether the complications were 
foreseeable.  However, the Board notes that the issue of 
secondary service connection for the various gastro-inguinal 
conditions is not before the Board at this time and is not 
inextricably intertwined with the issues on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered); see also Flash v. Brown, 8 Vet. App. 332 (1995) 
(claims to reopen based on new and material evidence and 
claims of clear and unmistakable error are mutually exclusive 
means of determining an effective date).  The Board 
concludes, however, that these issues are not inextricably 
intertwined because the resolution of the issues now in 
appellate status do not in fact depend on resolution of the 
raised issue.  

Further, as to the issue of the necessity of an IME opinion 
regarding the 38 U.S.C.A. § 1151 issue, the Board notes that 
the record on appeal does contain a March 2003 VA medical 
opinion on this matter.  Upon the Board's initial review, the 
Board acknowledged that this case involved some medical 
questions that required resolution by medical professionals.  
As noted, the Board remanded this case in December 2002 to 
obtain such an opinion.  However, upon a review of the March 
2003 VA opinion, the Board finds that is it adequate upon 
which to render a decision in this case.  Although the 
veteran's representative asserts that the examination was 
inadequate and did not provide a complete discussion of the 
veteran's complications from the Whipple procedure, there is 
no indication that the examiner failed to review the 
pertinent records including those documenting the 
postoperative complications and equally as important, the 
examiner specifically responded to the pertinent medical 
questions in this case.  As such, the Board finds that 
further medical inquiry including obtaining an IME opinion, 
is not warranted in this case.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the October 1997 and September 1999 RO decisions were made 
prior to November 9, 2000, the date the VCAA was enacted and 
the veteran did not receive VCAA notice until February 2002.  
The Court held that when notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice specifically complying with § 5103(a) 
or 3.159(b)(1) because an initial RO adjudication had already 
occurred.  The Court has held that the appellant has the 
right, on remand, to VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini at 22, 23.  VA must provide 
notice, consistent with the requirements of § 5103(a), 
3.159(b), and Quartuccio, supra, that informs the veteran of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claim.  The 
Board finds that the veteran received such notice in February 
2002. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in February 2002 was not 
given prior to the October 1997 and September 1999 RO 
adjudications of the claims, the notice was provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
veteran's claim was readjudicated and the March 2003 
supplemental statement of the case provided to the veteran.  
Thus, the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Accordingly, the Board finds that no 
prejudice to the veteran resulted due to the timing of the 
VCAA notice to the veteran regarding his claims. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions and VA 
outpatient treatment and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Peritoneal adhesions

The veteran is currently assigned a 10 percent disability 
rating for peritoneal adhesions associated with 
psychophysiological gastrointestinal reaction under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7301 (2004).  
He contends that his peritoneal adhesions are more disabling 
than currently evaluated and has appealed for an increased 
rating.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2004).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2004).   Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board observes that when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition (see 38 C.F.R. § 4.14).  
38 C.F.R. § 4.126(d) (2004).  According to the medical 
evidence of record, the veteran's peritoneal adhesions have 
been determined to be the dominant aspect of the service-
connected disability.  Under Diagnostic Code 7301, a 10 
percent disability rating is assigned for moderate adhesions 
of the peritoneum with pulling pain on attempting work or 
aggravated by movements of the body, or occasional episodes 
of colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension.  See 38 C.F.R. § 4.114 
(2004).  A 30 percent rating is assigned for moderately 
severe adhesions of the peritoneum with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.  Id.  Finally, 
a 50 percent disability rating is assigned for severe 
adhesions of the peritoneum with definite partial obstruction 
shown by X-ray, with frequent and prolonged episodes of 
severe colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  Id.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.113 (2004).

According to 38 C.F.R. § 4.114, ratings under Diagnostic 
Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  See 38 C.F.R. 
§ 4.114 (2004).

During VA outpatient treatment in 1997, it was noted that the 
veteran developed peritoneal adhesions following his appendix 
rupturing in 1955.  He maintained that he continued to have 
abdominal pain.  In a May 1997 statement, the veteran 
asserted that his peritoneal adhesions caused him to be 
unable to obtain an erection and that he used a penile 
implant that gave him a great deal of pain.  He also 
indicated that the adhesions themselves gave him a great deal 
of pain.  While a June 1997 VA examination report noted that 
the veteran had a penile prosthesis, his peritoneal adhesions 
were not discussed as the etiology of the veteran's history 
of impotence.  

At his February 1998 VA examination, the veteran complained 
of abdominal pain secondary to adhesions.  He stated that the 
pain occurred once each week or once every 2 weeks and lasted 
2 to 3 days.  He described the pain as "cramping" and 
stated it was located in the right and left lower quadrant.  
He denied having any relieving factors but stated that the 
pain usually subsided on its own.  He also described having 
constipation for 1 to 2 days, followed by diarrhea.  On 
examination, the veteran stated that his weight had increased 
by 10 pounds after having surgery in 1997.  His abdomen was 
soft with diffuse tenderness, and with no guarding or rebound 
tenderness.  There was also no hepatosplenomegaly or masses.  
He exhibited good bowel sounds.  Ultimately, the examiner 
stated that the veteran had symptoms of abdominal pain and 
alternating constipation and diarrhea once a week or once 
every 2 weeks, lasting 2 to 3 days. 

At his March 2003 VA examination, the veteran complained of 
diarrhea and abdominal pain.  He also indicated that, at 
times, he had a bowel movement every 1 to 2 hours, limiting 
him socially.  The veteran also reported chronic right lower 
quadrant sharp pain and denied weight loss.  Following an 
examination, the examiner stated that the veteran's complaint 
of right lower quadrant abdominal pain could be related to 
his undergoing the Whipple procedure in 1997.  He noted that 
it could also be related to the development of adhesions, 
though that could only be proved by undergoing CT 
enteroclysis.  He maintained that if such adhesions did 
exist, they would represent a necessary consequence of the 
surgery.  With respect to the veteran's complaints of 
diarrhea, the examiner asserted that the diarrhea was related 
to the fact that the veteran failed to take pancreatic enzyme 
replacement medications regularly.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that a 
preponderance of the evidence is against a rating in excess 
of 10 percent for peritoneal adhesions associated with a 
psychophysiological gastrointestinal reaction.  As stated 
previously, the veteran is currently assigned a 10 percent 
disability rating for this disability under 38 C.F.R. 
§ 4.114, Diagnostic Code 7301.  As noted in the February 1998 
VA examination report, the veteran had symptoms of abdominal 
pain and alternating constipation and diarrhea once a week or 
once every 2 weeks, lasting 2 to 3 days.  Such a diagnosis is 
consistent with a 10 percent disability rating under 
Diagnostic Code 7301.  

The veteran has submitted no competent evidence that his 
peritoneal adhesions associated with a psychophysiological 
gastrointestinal reaction are productive of partial 
obstruction manifested by delayed motility of barium meal and 
more than occasional episodes of pain.  As such, a rating in 
excess of 10 percent is not warranted at this time. 

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for peritoneal adhesions associated with a 
psychophysiological gastrointestinal reaction.  The Board 
concludes that the veteran's disorder has been appropriately 
rated as 10 percent disabling.  The benefit sought on appeal 
is accordingly denied.

2.  38 U.S.C.A. § 1151

The veteran contends that his April 1997 surgical procedure 
that was conducted at a VA Medical Center caused additional 
disability following Whipple resection including secondary 
chronic pancreatitis and pancreatic insufficiency.  He has 
therefore claimed that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 2002).

Under VA law and regulations, when a veteran suffers 
additional disability as the result of VA training, hospital 
care, medical or surgical treatment, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  A 
disability or death is a qualifying disability or death if 
the disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital, medical, or surgical treatment, or examination 
furnished by the VA under any law administered by the VA, and 
the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination, or was an event not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151(a) 
(2004).

Compensation will not be payable for the continuance or 
natural progress of diseases for which the hospitalization or 
treatment was authorized.  38 C.F.R. § 3.358(b)(2) (2004).  
Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  38 C.F.R. § 3.358(c)(3) (2004).

VA treatment records dated in April 1997 noted that the 
veteran was admitted to undergo a Whipple procedure for a 
duodenal mass and two small hernia.  His present illness 
dated back to March 1997 when he underwent an 
esophagogastroduodenoscopy to rule out dysphagia.  Gastric 
varices were seen at that time.  In addition, there was a 
large mass in the duodenum that was biopsied as tubulovillous 
adenoma.  The veteran tolerated the procedure well without 
apparent complications.  He denied abdominal pain, nausea, 
vomiting, diarrhea, fevers, chills, night sweats, or 
constipation.  He complained only of mild back pain and was 
discharged home.  

In May 1997, he underwent exploratory laparotomy and 
incision, and drainage of peritoneal abscess.  In June 1997, 
the veteran reported that he was doing well while undergoing 
home nursing; however, he did have drainage from 3 Jackson-
Pratt (JP) drains.  In July 1997, it was noted that the 
veteran was improving.  In August 1997, the veteran denied 
difficulty eating.  It was noted that his appetite increased 
with eating.  He had no nausea or vomiting.  At that time, 
the veteran reported no new problems.  The veteran stated 
that he had been eating well for 2 weeks without vomiting, 
though he had mild abdominal pain with climbing stairs.  
There was also mild tenderness of the left mid-back to 
palpation and with deep inspiration but improving since 
treatment for bronchitis.  

A later August 1997 sonogram report noted that the veteran 
had developed postoperative fluid collections following a 
status post Whipple for pancreatic adenoma.  He also noted 
drainage from the site with tenderness.  A later treatment 
report indicated that the veteran had purulent discharge from 
the JP site.  It was noted that he had status post Whipple 
complicated by abscess.  

In October 1997, the veteran was diagnosed with status post 
Whipple with a postoperative abscess.  It was noted that he 
had drainage since May 1997 with an output of approximately 
40 to 60 cc per day.  

In an April 1998 VA opinion, it was noted that the veteran's 
Whipple resection was a major abdominal resection requiring 
removal of 1/3 to 1/2 of the stomach, the entire duodenum, 
the distal common bile duct, and the head of the pancreas.  
The surgery was complicated by pancreatic fistula, diffuse 
peritonitis, and abscess, and drains were in place for over 1 
year.  It was noted that the complications associated with 
the Whipple resection were not related to any pre-existing 
condition, but were an "unfortunate complication" of major 
surgery.

At his August 1999 VA examination, the veteran reported 
having a long history of multiple pancreatic problems that he 
felt evolved from complications from his 1997 Whipple 
resection.  Following an examination and review of the 
veteran's 1997 medical procedure, the examiner stated that 
the veteran was "unfortunate," in that he suffered a post 
Whipple procedure pancreatic abscess that required drainage 
and led to chronic pancreatitis and pancreatic insufficiency.  
He further noted that, unfortunately, the veteran would 
require a life time use of pancreatic enzymes to help him 
digest food, as well as help decrease pancreatic 
insufficiency, that often resulted in diarrhea secondary to 
maldigestion.  

At his March 2003 VA examination, the veteran complained of 
diarrhea and abdominal pain.  He also reported chronic right 
lower quadrant sharp pain since the time of his Whipple 
procedure and drain placement.  Following an examination, the 
examiner stated that the veteran's complaint of right lower 
quadrant abdominal pain could be related to his undergoing 
the Whipple procedure in 1997, but could also be related to 
his developing some adhesions, though that could only be 
proved by undergoing CT enteroclysis.  If such adhesions did 
exist, they would represent a necessary consequence of the 
surgery.  With respect to the veteran's complaints of 
diarrhea, the examiner asserted that the diarrhea was related 
to the fact that the veteran ran out of his pancreas enzyme 
replacement medication and then developed diarrhea.  The 
examiner opined that he did not think that abdominal pain or 
any other disability resulted from fault or negligence on the 
part of VA treatment.  

As to the disabilities at issue, the Board has considered all 
of the evidence of record and concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 as 
the objective evidence of record has not shown that the 
veteran has additional disability due complication from the 
Whipple resection including secondary chronic pancreatitis 
and pancreatic insufficiency that is due to negligence or 
fault by VA, or to an event not reasonably foreseeable.  As 
such, the claim must be denied.

As noted above, although it is clear that the veteran does 
have additional disability following the 1997 surgery, the 
medical evidence of record does not demonstrate that the 
veteran has additional disability due to the Whipple 
resection including secondary chronic pancreatitis and 
pancreatic insufficiency that is due to the veteran's April 
1997 VA treatment or that was a proximate result of negligent 
care, or that was due to events not reasonably foreseeable.  
The March 2003 VA examiner specifically stated that it was 
his opinion that that veteran did not have abdominal pain or 
any other disability resulting from fault or negligence on 
the part of VA treatment.  In addition, in the April 1998 VA 
opinion, it was noted that the complications associated with 
the Whipple resection were an "unfortunate complication" of 
major surgery.  As such, there is no basis on which to grant 
compensation for additional disability stemming from the 
Whipple resection including secondary chronic pancreatitis 
and pancreatic insufficiency under 38 U.S.C.A. § 1151.

To the extent that the veteran contends that he has 
additional disability due to the Whipple resection with 
secondary chronic pancreatitis and pancreatic insufficiency 
that is due to, or the fault of, VA negligence or lack of 
care, it is now well established that a person without 
medical training, such as the veteran, is not competent to 
provide evidence on medical matters such as diagnosis or 
etiology of a claimed condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 95 (1992); see also 38 C.F.R. 
§ 3.159(a) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

Accordingly, the Board concludes that the appeal must be 
denied as the preponderance of the evidence is against the 
veteran's claims for compensation under 38 U.S.C.A. § 1151 
for status postoperative Whipple resection with secondary 
chronic pancreatitis and pancreatic insufficiency.




ORDER

A rating in excess of 10 percent for peritoneal adhesions 
associated with a psychophysiological gastrointestinal 
reaction is denied. 

Compensation under 38 U.S.C.A. § 1151 for status 
postoperative Whipple resection with secondary chronic 
pancreatitis and pancreatic insufficiency is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


